Exhibit 10.34

 

** Certain information in this exhibit has been omitted and has been filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

 

Exhibit A

 

Rationale

 

The implementation of pharmacodymanic markers as decision points in the
development of oncology products requires access to specimens collected during
clinical trials as well as access to specimens collected at pilot or methodology
studies for biomarker development. Two major obstacles are presented to the
implementation of this strategy: clinical feasibility and technical feasibility.
The major obstacle to clinical feasibility is sample access, whereas lack of
sensitivity is the major technical limitation. The use of highly sensitive
methods of assessment of tumor and other rare cells (e.g. tumor antigen specific
CTLs) may be able to overcome some of these limitations.

 

Importantly, since the collection of blood samples, in a number that does not
affect patient safety, is not considered a burden to the implementation of
oncology trials, it may be anticipated that, in addition to the specific project
samples that would be directly procured and analyzed during this agreement, a
successful collaboration with Immunicon may indirectly have an overall impact on
the feasibility of a biomarker strategy implementation in a mulittude of
oncology programs.

 

Background

 

Immunicon is the developer of the CellTracks system. In the CellTracks system,
cell analysis is undertaken in a single step of immunomagnetic selection and
alignment. Specific cell targets are recognized by magnetically and
fluorescent-labeled reagent antibodies coupled to nanoparticle probes and
detected using the CellSpotter Analyzer, a four color semi-automated fluorescent
microscope. Image frames covering the entire surface of a cartridge are captured
for each of four fluorescent filter cubes. The captured images containing
objects that meet predetermined criteria are automatically presented in a
web-enabled browser from which final selection of cells is made by the operator.
The criteria for an object to be defined as a CTC include round to oval
morphology, a visible nucleus (DAPI positive), positive staining for cytokeratin
and negative staining for CD45.

 

In contrast to other analytical platforms (e.g., flow cytometry, hematology
analyzers, and laser scanning cytometry), only cells identified by the presence
of a defined antigen are presented to the optical detection system. That is, if
one is for example interested in analyzing the number and signal intensity of
circulating tumor cells in blood expressing a specific marker, magnetic
nanoparticles and antibodies against that marker labeled with fluorescent dyes
are employed to mark the cells of interest. Those particular cells that express
the antigen of interest will be isolated from blood under the influence of the
system’s magnetic gradient and present themselves to the optical detection
system. Consequently, isolation of cells of interest can be performed in the
presence of all blood constituents (including treatment drugs). Thus, this
platform has advantages over traditional flow cytometry in that objects of
interest can be visualized [**].

 

** Certain information in this exhibit has been omitted and has been filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

Proposal

 

We seek to establish a research agreement with Immunicon to development and
validation of specified methods for the analysis of rare circulating cells in
the blood. Potential rare circulating cells are tumor cells, endothelial cells
and precursors, tumor antigen specific immune cells, and antigen presenting
cells, among others.

 

Pfizer Inc will select clinical sites and investigators for the development and
validation of these methodologies, as well as provide clinical funding and
monitoring for the projects as part of the overall proposal.

 

Materials and equipment will be provided by Immunicon.

 

Cost (2004-2006)

 

[**]

 

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

 

[**]

 

Proposal Objectives AND Timelines

 

For the duration of the Pfizer 1002 Study, Immunicon will analyze patient
samples as described above.

 

** Certain information in this exhibit has been omitted and has been filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

 

2



--------------------------------------------------------------------------------

Subject Population

 

Inclusion Criteria

 

  •   Disease related

 

1. [**]

 

2. [**]

 

3. [**]

 

  •   Prior/Concurrent Therapy

 

1. [**]

 

2. [**]

 

3. [**]

 

4. [**]

 

5. [**]

 

6. [**]

 

  •   Patient related

 

1. [**]

 

2. [**]

 

3. [**]

 

4. [**]

 

5. [**]

 

6. [**]

 

7. [**]

 

8. [**]

 

9. Written and voluntary informed consent.

 

** Certain information in this exhibit has been omitted and has been filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

 

3



--------------------------------------------------------------------------------

Exclusion Criteria

 

1. [**]

 

2. [**]

 

3. [**]

 

4. [**]

 

5. [**]

 

6. [**]

 

7. [**]

 

8. [**]

 

9. [**]

 

10. [**]

 

Specimen Collection and Handling

 

1. SPECIMEN COLLECTION:

 

The blood will be drawn by a physician, registered nurse or a licensed
phlebotomist at the clinical site. A maximum of [**] of peripheral blood will be
drawn from each patient. The blood will be collected into properly labeled 10mL
CellSave™ evacuated blood collection tubes (minimum of [**] of blood per tube).

 

2. SHIPPING AND HANDLING OF SPECIMENS:

 

The CellSave™ tubes must be maintained at ambient (10-30°C) temperature,
avoiding extremes of heat and cold, at all times. The tubes must be shipped
overnight to Immunicon on the same date as the draw.

 

Laboratory Contact Information:

 

C/o [**]

Immunicon – Clinical Services

3401 Masons Mill Road, Suite 100

Huntingdon Valley, PA19006-3574

Phone:215-8300751 ext. [**]

 

** Certain information in this exhibit has been omitted and has been filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

 

4